Exhibit 10.7

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

NOTICE OF PERFORMANCE-VESTING RESTRICTED SHARE UNIT AWARD

 

You have been awarded Restricted Share Units of Activision Blizzard, Inc. (the
“Company”), as follows:

 

·                  Your name:  Dennis Durkin

 

·                  Total number of Restricted Share Units awarded:  450,000

 

·                  Date of Grant:  March 6, 2012

 

·                  Grant ID:  08007579

 

·                  Your Award of Restricted Share Units is governed by the terms
and conditions set forth in:

 

·                  this Notice of Restricted Share Unit Award;

 

·                  the Restricted Share Unit Award Terms attached hereto as
Exhibit A (the “Award Terms”); and

 

·                  the Company’s Amended and Restated 2008 Incentive Plan, the
receipt of a copy of which you hereby acknowledge.

 

·                  Your Award of Restricted Share Units has been made in
connection with your Employment Agreement as a material inducement to your
entering into employment with the Company pursuant to such agreement, and is
also governed by any applicable terms and conditions set forth in your
Employment Agreement (as defined in the Award Terms).

 

--------------------------------------------------------------------------------


 

·                  Schedule for Vesting:

 

Except as otherwise provided under the Award Terms, the Restricted Share Units
awarded to you will vest as follows, provided you remain continuously employed
by the Company or one of its subsidiaries or affiliates through each such date:

 

Schedule for Vesting

Date of Vesting

 

No. of
Restricted
Share Units
Vesting at
Vesting Date

 

If, and Only If, the Committee Determines that
the Following Has Occurred

 

 

 

 

 

March 14, 2013

 

90,000

 

The non-GAAP earnings per share objectives for the Company set forth in the
Company’s Board-established 2012 annual operating plan, which were approved by
the Committee on or prior to the 90th day of that year, have been met or
exceeded

 

 

 

 

 

March 14, 2014

 

90,000

 

The non-GAAP earnings per share objectives for the Company set forth in the
Company’s Board-established 2013 annual operating plan, which were approved by
the Committee on or prior to the 90th day of that year, have been met or
exceeded

 

 

 

 

 

March 14, 2015

 

90,000

 

The non-GAAP earnings per share objectives for the Company set forth in the
Company’s Board-established 2014 annual operating plan, which were approved by
the Committee on or prior to the 90th day of that year, have been met or
exceeded

 

 

 

 

 

March 14, 2016

 

90,000

 

The non-GAAP earnings per share objectives for the Company set forth in the
Company’s Board-established 2015 annual operating plan, which were approved by
the Committee on or prior to the 90th day of that year, have been met or
exceeded

 

 

 

 

 

March 14, 2017

 

90,000

 

The non-GAAP earnings per share objectives for the Company set forth in the
Company’s Board-established 2016 annual operating plan, which were approved by
the Committee on or prior to the 90th day of that year, have been met or
exceeded

 

2

--------------------------------------------------------------------------------


 

·                  Please sign and return to the Company this Notice of
Restricted Share Unit Award, which bears an original signature on behalf of the
Company.  You are urged to do so promptly.

 

·                  Please return the signed Notice of Restricted Share Unit
Award to the Company at:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA 90405
Attn:  Stock Plan Administration

 

You should retain the enclosed duplicate copy of this Notice of Restricted Share
Unit Award for your records.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

/s/ Humam Sakhnini

 

 

Humam Sakhnini

 

 

Chief Strategy and Talent Officer

 

 

 

 

 

Date:

April 2, 2012

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

/s/ Dennis Durkin

 

 

Dennis Durkin

 

 

 

 

 

Date: 

March 26, 2012

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AWARD TERMS

 

1.             Definitions.

 

(a)           For purposes of these Award Terms, the following terms shall have
the meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Cause” shall have the meaning given to such term in the Employment Agreement.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 9 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company or any of its subsidiaries or other
affiliates.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Employment Agreement” means that certain employment agreement entered into on
February 29, 2012 between Grantee and the Company, as the same may be amended
from time to time.

 

“Employment Violation” means any material breach by Grantee of the Employment
Agreement for so long as the terms of such agreement shall apply to Grantee
(with any breach of the post-termination obligations contained therein deemed to
be material for purposes of these Award Terms).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

--------------------------------------------------------------------------------


 

“Grant Notice” means the Notice of Restricted Share Unit Award to which these
Award Terms are attached as Exhibit A.

 

“Look-back Period” means, with respect to any Employment Violation by Grantee,
the period beginning on the date which is 12 months prior to the date of such
Employment Violation by Grantee and ending on the date of computation of the
Recapture Amount with respect to such Employment Violation.

 

“Plan” means the Amended and Restated Activision Blizzard, Inc. 2008 Incentive
Plan, as amended from time to time.

 

“Recapture Amount” means, with respect to any Employment Violation by Grantee,
the gross gain realized or unrealized by Grantee upon all vesting of Restricted
Share Units or delivery or transfer of Vested Shares during the Look-back Period
with respect to such Employment Violation, which gain shall be calculated as the
sum of:

 

(i)            if Grantee has received any Vested Shares during such Look-back
Period and sold such Vested Shares, an amount equal to the product of (A) the
sales price per Vested Share times (B) the number of such Vested Shares sold at
such sales price; plus

 

(ii)           if Grantee has received any Vested Shares during such Look-back
Period and not sold such Vested Shares, an amount equal to the product of (A)
the greatest of the following: (1) the Market Value per Share of Common Shares
on the date such Vested Shares were issued or transferred to Grantee, (2) the
arithmetic average of the per share closing sales prices of Common Shares as
reported on NASDAQ for the 30 trading day period ending on the trading day
immediately preceding the date of the Company’s written notice of its exercise
of its rights under Section 12 hereof, or (3) the arithmetic average of the per
share closing sales prices of Common Shares as reported on NASDAQ for the 30
trading day period ending on the trading day immediately preceding the date of
computation, times (B) the number of such Vested Shares which were not sold.

 

“Restricted Share Units” means units subject to the Award, which represent the
conditional right to receive Common Shares in accordance with the Grant Notice
and these Award Terms, unless and until such units become vested or are
forfeited to the Company in accordance with the Grant Notice and these Award
Terms.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Term Sheet” means the Corporate Governance Term Sheet approved by the Delaware
Court of Chancery in connection with the settlement of In re Activision, Inc.
Shareholder Derivative Litigation, C.D. Cal. Case No. CV06-4771 MRP (JTLx); In
re Activision Shareholder Derivative Litigation, L.A.S.C. Case No. SC090343.

 

“Termination Date” means the effective date of Grantee’s termination of
employment under the Employment Agreement.

 

A-2

--------------------------------------------------------------------------------


 

“Vested Shares” means Common Shares to which the holder of the Restricted Share
Units becomes entitled upon vesting thereof in accordance with Section 2 or 3
hereof.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

 

(b)           Any capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Plan.

 

2.             Vesting.  Except as otherwise set forth in these Award Terms, the
Restricted Share Units shall vest in accordance with the “Schedule for Vesting”
set forth on the Grant Notice.  Each Restricted Share Unit, upon vesting
thereof, shall entitle the holder thereof to receive one Common Share (subject
to adjustment pursuant to Section 9 hereof).

 

3.             Termination of Employment.

 

(a)           By Employer With Cause.  In the event that Grantee’s employment is
terminated by the Company or any of its subsidiaries or affiliates for Cause, as
of the Termination Date all Restricted Share Units shall cease to vest and any
outstanding Restricted Share Units and Vested Shares that have yet to settle
pursuant to Section 7 hereof shall immediately be forfeited to the Company
without payment of consideration by the Company.

 

(b)           By Employer Without Cause.

 

(i)                                     Conditioned upon Grantee or Grantee’s
legal representative’s execution of a waiver and release in a form prepared by
the Company and that release becoming effective and irrevocable in its entirety
within 60 days of the Termination Date in accordance with Section 10(c) of the
Employment Agreement:

 

(A)                              in the event that (x) Grantee’s employment is
terminated by the Company without Cause on or after January 1, 2013 but prior to
March 14, 2013 and (y) the Committee determines that the non-GAAP earnings per
share objectives for the Company set forth in the Company’s Board-established
2012 annual operating plan, which were approved by the Committee on or prior to
the 90th day of that year, have been met or exceeded, 90,000 Restricted Share
Units shall vest as of the later of the date on which the Committee made such
determination and the 60th day following the Termination Date; and

 

(B)                                in the event that (x) Grantee’s employment is
terminated by the Company without Cause on or after January 1, 2014 but prior to
March 14, 2014 and (y) and (y) the Committee determines that the non-GAAP
earnings per share objectives for the Company set forth in the Company’s
Board-established 2013 annual operating plan, which were approved by the
Committee on or prior to the 90th day

 

A-3

--------------------------------------------------------------------------------


 

of that year, have been met or exceeded, 90,000 Restricted Share Units shall
vest as of the later of the date on which the Committee made such determination
and the 60th day following the Termination Date.

 

If such waiver and release does not become effective and irrevocable in its
entirety within 60 days of the Termination Date in accordance with the
Employment Agreement, those Restricted Share Units shall be forfeited to the
Company without payment of consideration by the Company on the 61st day
following the Termination Date

 

(ii)                                  To the extent not capable of vesting in
accordance with this Section 3(b), as of the Termination Date all Restricted
Share Units shall cease to vest and, with the exception of any Vested Shares
that have yet to settle pursuant to Section 7 hereof, shall immediately be
forfeited to the Company without payment of consideration by the Company.

 

(c)           Other.  Unless the Committee determines otherwise, in the event
that Grantee’s employment is terminated for any reason not addressed by Section
3(a) or 3(b), as of the Termination Date all Restricted Share Units shall cease
to vest and, with the exception of any Vested Shares that have yet to settle
pursuant to Section 7 hereof, shall immediately be forfeited to the Company
without payment of consideration by the Company.

 

4.             Tax Withholding.  The Company shall have the right to require
Grantee to satisfy any Withholding Taxes resulting from the vesting of any
Restricted Share Units, the issuance or transfer of any Vested Shares or
otherwise in connection with the Award at the time such Withholding Taxes become
due.  The Company shall determine the method or methods Grantee may use to
satisfy any Withholding Taxes contemplated by this Section 4, which may include
any of the following:  (a) by delivery to the Company of a bank check or
certified check or wire transfer of immediately available funds; (b) through the
delivery of irrevocable written instructions, in a form acceptable to the
Company, that the Company withhold Vested Shares otherwise then deliverable
having a value equal to the aggregate amount of the Withholding Taxes (valued in
the same manner used in computing the amount of such Withholding Taxes); or
(c) by any combination of (a) and (b) above.  Notwithstanding anything to the
contrary contained herein, (i) the Company or any of its subsidiaries or
affiliates shall have the right to withhold from Grantee’s compensation any
Withholding Taxes contemplated by this Section 4 and (ii) the Company shall have
no obligation to deliver any Vested Shares unless and until all Withholding
Taxes contemplated by this Section 4 have been satisfied.

 

5.             Reservation of Shares.  The Company shall at all times reserve
for issuance or delivery upon vesting of the Restricted Share Units such number
of Common Shares as shall be required for issuance or delivery upon vesting
thereof.

 

6.             Dividend Equivalents.  In the event that any cash dividends are
declared and paid on Common Shares to which the holder of the Restricted Share
Units would be entitled upon vesting thereof, such holder shall be paid, on the
payment date for such dividend, the amount that such holder would have received
if the Restricted Share Units had vested, and the Common

 

A-4

--------------------------------------------------------------------------------


 

Shares to which such holder was thereupon entitled had been issued and
outstanding and held of record by such holder, as of the record date for such
dividend; provided, however, that no such dividend equivalents shall be paid if
the Restricted Share Units have been forfeited to the Company in accordance with
Section 3 hereof prior to payment thereof.  Notwithstanding the foregoing, in no
event shall any such dividend equivalents be paid later than the 45th day
following the year in which the related dividends are paid.  For purposes of the
time and form of payment requirements of Section 409A, such dividend equivalents
shall be treated separately from the Restricted Share Units.

 

7.             Receipt and Delivery.  As soon as administratively practicable
(and, in any event, within 30 days) after any Restricted Share Units vest, the
Company shall (i) effect the issuance or transfer of the resulting Vested
Shares, (ii) cause the issuance or transfer of such Vested Shares to be
evidenced on the books and records of the Company, and (iii) cause such Vested
Shares to be delivered to a Company-Sponsored Equity Account in the name of the
person entitled to such Vested Shares (or, with the Company’s consent, such
other brokerage account as may be requested by such person); provided, however,
that, in the event such Vested Shares are subject to a legend as set forth in
Section 15 hereof, the Company shall instead cause a certificate evidencing such
Vested Shares and bearing such legend to be delivered to the person entitled
thereto.

 

8.             Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and (c)
waive any conditions or rights of the Company under the Award, the Grant Notice
or these Award Terms.  Without intending to limit the generality or effect of
the foregoing, any decision or determination to be made by the Committee
pursuant to these Award Terms, including whether to grant or withhold any
consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  Subject to the terms of the Plan, the
Committee may amend the terms of the Award prospectively or retroactively;
however, no such amendment may materially and adversely affect the rights of
Grantee taken as a whole without Grantee’s consent.  Without intending to limit
the generality or effect of the foregoing, the Committee may amend the terms of
the Award (i) in recognition of unusual or nonrecurring events (including,
without limitation, events described in Section 9 hereof) affecting the Company
or any of its subsidiaries or affiliates or the financial statements of the
Company or any of its subsidiaries or affiliates, (ii) in response to changes in
applicable laws, regulations or accounting principles and interpretations
thereof, or (iii) to prevent the Award from becoming subject to any adverse
consequences under Section 409A.

 

9.             Adjustments.  Notwithstanding anything to the contrary contained
herein, pursuant to Section 12 of the Plan, the Committee will make or provide
for such adjustments to the Award as are equitably required to prevent dilution
or enlargement of the rights of Grantee that would otherwise result from (a) any
stock dividend, extraordinary dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, (b)
any change of control, merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, or issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing.  Moreover, in the event of any such transaction or event, the

 

A-5

--------------------------------------------------------------------------------


 

Committee, in its discretion, may provide in substitution for the Award such
alternative consideration (including, without limitation, cash or other equity
awards), if any, as it may determine to be equitable in the circumstances and
may require in connection therewith the surrender of the Award.

 

10.           Registration and Listing.  Notwithstanding anything to the
contrary contained herein, the Company shall not be obligated to issue or
transfer any Restricted Share Units or Vested Shares, and no Restricted Share
Units or Vested Shares may be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of or encumbered in any way, unless such transaction is in
compliance with (a) the Securities Act of 1933, as amended, or any comparable
federal securities law, and all applicable state securities laws, (b) the
requirements of any securities exchange, securities association, market system
or quotation system on which securities of the Company of the same class as the
securities subject to the Award are then traded or quoted, (c) any restrictions
on transfer imposed by the Company’s certificate of incorporation or bylaws, and
(d) any policy or procedure the Company has adopted with respect to the trading
of its securities, in each case as in effect on the date of the intended
transaction.  The Company is under no obligation to register, qualify or list,
or maintain the registration, qualification or listing of, Restricted Share
Units or Vested Shares with the SEC, any state securities commission or any
securities exchange, securities association, market system or quotation system
to effect such compliance.  Grantee shall make such representations and furnish
such information as may be appropriate to permit the Company, in light of the
then existence or non-existence of an effective registration statement under the
Securities Act of 1933, as amended, relating to Restricted Share Units or Vested
Shares, to issue or transfer Restricted Share Units or Vested Shares in
compliance with the provisions of that or any comparable federal securities law
and all applicable state securities laws.  The Company shall have the right, but
not the obligation, to register the issuance or transfer of Restricted Share
Units or Vested Shares or resale of Restricted Share Units or Vested Shares
under the Securities Act of 1933, as amended, or any comparable federal
securities law or applicable state securities law.

 

11.           Transferability.  Except as otherwise permitted under the Plan or
this Section 11, the Restricted Share Units shall not be transferable by Grantee
other than by will or the laws of descent and distribution.  With the Company’s
consent, Grantee may transfer Restricted Share Units for estate planning
purposes or pursuant to a domestic relations order; provided, however, that any
transferee shall be bound by all of the terms and conditions of the Plan, the
Grant Notice and these Award Terms and shall execute an agreement in form and
substance satisfactory to the Company in connection with such transfer; and
provided, further that Grantee will remain bound by the terms and conditions of
the Plan, the Grant Notice and these Award Terms.

 

12.           Employment Violation.  In the event of an Employment Violation,
the Company shall have the right to require (i) the forfeiture by Grantee to the
Company of any outstanding Restricted Share Units or Vested Shares which have
yet to settle pursuant to Section 7 hereof and (ii) payment by Grantee to the
Company of the Recapture Amount with respect to such Employment Violation;
provided, however, that, in lieu of payment by Grantee to the Company of the
Recapture Amount, Grantee, in his or her discretion, may tender to the Company
the Vested Shares acquired during the Look-back Period with respect to such
Employment Violation and Grantee shall not be entitled to receive any
consideration from the Company in exchange therefor.  Any such forfeiture of
Restricted Share Units and payment of the Recapture Amount,

 

A-6

--------------------------------------------------------------------------------


 

as the case may be, shall be in addition to, and not in lieu of, any other right
or remedy available to the Company arising out of or in connection with such
Employment Violation, including, without limitation, the right to terminate
Grantee’s employment if not already terminated and to seek injunctive relief and
additional monetary damages.

 

13.           Compliance with Applicable Laws and Regulations and Company
Policies and Procedures.

 

                (a)           Grantee is responsible for complying with (a) any
federal, state and local taxation laws applicable to Grantee in connection with
the Award, (b) any federal and state securities laws applicable to Grantee in
connection with the Award, (c) the requirements of any securities exchange,
securities association, market system or quotation system on which securities of
the Company of the same class as the Shares are then traded or quoted, (d) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (e) any policy or procedure the Company maintains or may adopt
with respect to the trading of its securities.

 

(b)           The Award is subject to the terms and conditions of the Term
Sheet, and any Company policies or procedures adopted in connection with the
Company’s implementation of the Term Sheet, including, without limitation, any
policy requiring or permitting the Company to recover any gains realized by
Grantee in connection with the Award.

 

14.           Section 409A.

 

(a)           Payments contemplated with respect to the Award are intended to
comply with Section 409A, and all provisions of the Plan, the Grant Notice and
these Award Terms shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A. 
Notwithstanding the foregoing, (i) nothing in the Plan, the Grant Notice and
these Award Terms shall guarantee that the Award is not subject to taxes or
penalties under Section 409A and (ii) if any provision of the Plan, the Grant
Notice or these Award Terms would, in the reasonable, good faith judgment of the
Company, result or likely result in the imposition on Grantee or any other
person of taxes, interest or penalties under Section 409A, the Committee may, in
its sole discretion, modify the terms of the Plan, the Grant Notice or these
Award Terms, without the consent of Grantee, in the manner that the Committee
may reasonably and in good faith determine to be necessary or advisable to avoid
the imposition of such taxes, interest or penalties; provided, however, that
this Section 14 does not create an obligation on the part of the Committee or
the Company to make any such modification.

 

(b)           Neither Grantee nor any of Grantee’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A) payable with respect to the Award to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment. 
Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to Grantee or for Grantee’s benefit with
respect to the Award may not be reduced by, or offset against, any amount owing
by Grantee to the Company.

 

A-7

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything to the contrary contained herein, if (i)
the Committee determines in good faith that the Restricted Share Units do not
qualify for the “short-term deferral exception” under Section 409A, (ii) Grantee
is a “specified employee” (as defined in Section 409A) and (iii) a delay in the
issuance or transfer of Vested Shares to Grantee or his or her estate or
beneficiaries hereunder by reason of Grantee’s “separation from service” (as
defined in Section 409A) with the Company or any of its subsidiaries or
affiliates is required to avoid tax penalties under Section 409A but is not
already provided for by this Award, the Company shall cause the issuance or
transfer of such Vested Shares to Grantee or Grantee’s estate or beneficiary
upon the earlier of (A) the date that is the first business day following the
date that is six months after the date of Grantee’s separation from service or
(B) Grantee’s death.

 

15.           Legend.  The Company may, if determined by it based on the advice
of counsel to be appropriate, cause any certificate evidencing Vested Shares to
bear a legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

16.           No Right to Continued Employment.  Nothing contained in the Grant
Notice or these Award Terms shall be construed to confer upon Grantee any right
to be continued in the employ of the Company or any of its subsidiaries or
affiliates or derogate from any right of the Company or any of its subsidiaries
or affiliates to retire, request the resignation of, or discharge Grantee at any
time, with or without cause.

 

17.           No Rights as Stockholder.  No holder of Restricted Share Units
shall, by virtue of the Grant Notice or these Award Terms, be entitled to any
right of a stockholder of the Company, either at law or in equity, and the
rights of any such holder are limited to those expressed, and are not
enforceable against the Company except to the extent set forth in the Plan, the
Grant Notice and these Award Terms.

 

18.           Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

19.           Governing Law.  To the extent that federal law does not otherwise
control, the validity, interpretation, performance and enforcement of the Grant
Notice and these Award Terms shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of laws thereof.

 

A-8

--------------------------------------------------------------------------------


 

20.           Successors and Assigns.  The provisions of the Grant Notice and
these Award Terms shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and Grantee and, to the extent applicable, Grantee’s
permitted assigns under Section 11 hereof and Grantee’s estate or
beneficiary(ies) as determined by will or the laws of descent and distribution.

 

21.           Notices.  Any notice or other document which Grantee or the
Company may be required or permitted to deliver to the other pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed as follows:  (a) if to the Company, at its office at 3100 Ocean Park
Boulevard, Santa Monica, California 90405, Attn: Stock Plan Administration, or
such other address as the Company by notice to Grantee may designate in writing
from time to time; and (b) if to Grantee, at the address shown in the Employment
Agreement, or such other address as Grantee by notice to the Company may
designate in writing from time to time.  Notices shall be effective upon
receipt.

 

22.           Conflict with Employment Agreement or Plan.  In the event of any
conflict between the terms of the Employment Agreement and the terms of the
Grant Notice or these Award Terms, the terms of the Grant Notice or these Award
Terms, as the case may be, shall control.  In the event of any conflict between
the terms of the Employment Agreement, the Grant Notice or these Award Terms and
the terms of the Plan, the terms of the Plan shall control.

 

23.           Deemed Agreement.  By accepting the Award, Grantee is deemed to be
bound by the terms and conditions set forth in the Plan, the Grant Notice and
these Award Terms.

 

A-9

--------------------------------------------------------------------------------